DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 17/065,144 filled on 10/07/2020.
Claims 1-4 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
a)	Regarding Claim 1, the phrase “said target parking position side” should apparently be “said target parking position [[side]]” for consistency of wording of the phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 cites the phrase “said target parking positions”. There is insufficient antecedent basis for this limitation in the claim. The claim 1 cites only one target parking position instead of plurality of “target parking positions”. There is no prior citations of target parking positions.
Claim 3 further cites the phrase “said boundary distances”. There is insufficient antecedent basis for this limitation in the claim. The claim 1 cites only one boundary distance, not a plurality of boundary distances.  There is no prior citations of boundary distances.
Claim 4 recites the limitation “can be set..” on line 4, which renders the claim indefinite because based on the claim language it is not clear whether the functional associated with the term “can” and “can be” is a part of the invention.  
Claim 4 further recites the phrase “if” on line 4, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in Claims 1-4 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A parking assistance apparatus”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: a control unit implemented by at least one programmed processor and configured to: obtain a target travelling route which is a route from a present position of a vehicle to a target parking position; and 
execute a travelling assistance processing for controlling at least a steering angle of said vehicle such that said vehicle moves along said target travelling route;
wherein said control unit is configured to: 
obtain said target travelling route such that said vehicle is made to move backward to reach said target parking position and said vehicle is made to move in a region on said target parking position side of a travelling boundary line, said travelling boundary line being a straight line which is in front of said vehicle located at said target parking position and which is away from a reference position by a boundary distance, said reference position being a position at a front end and at a center in a lateral direction of said vehicle located at said target parking position, said boundary distance being a configurable value changed by a driver of said vehicle and boundary distance information stored in the control unit. The highlighted elements are considered to be directed to an abstract idea.  Obtain a target travelling route is a process that, under its broadest reasonable interpretation, covers performance of the limitation in human mind and manual human activity but for the recitation of one or more programmed processor and control unit. That is, other than reciting “programmed processor” and “control unit”, nothing in the claim element precludes the step from practically being performed in the mind and/or by a human.  Controlling steering angle such that the vehicle moves along said target travelling route, and store data in the control unit is insignificant extra solution activity. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “programmed processor” and “control unit” to obtain travel route, and controlling steering angle along the travelling route and boundary distance stored in the control unit, is a form of insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “programmed processor” and “control unit”  to obtain target travelling route is mere data gathering, and controlling steering angle along the target travelling route and store boundary distance in the control unit merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     
Dependent Claims 2-4 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-4 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Satonaka et al. (JP2003/237511, this reference is from IDS filed on 03/22/2021, however the attached English translate is used for the following claim mapping) (hereinafter Satonaka) in view of Fukushige et al. (US 2020/0377088) (hereinafter Fukushige) and further in view of Inagaki et al. (JP 2016/124401, attached English translate is used for claim mapping) (hereinafter Inagaki).

Claim 1. Satonaka teaches a  parking assistance apparatus (See Para. [0017], Fig. 1 discloses “parking supporting device 100”) comprising: 
a control unit implemented by at least one programmed processor (See Para. [0017], discloses “travel control device 110 controlled by parking support ECU 1” same as claimed) and configured to: 
obtain a target travelling route which is a route from a present position of a vehicle to a target parking position (See Para. [0028], “obtain the route from the initial position P (x0, y0, θ0) to the target parking position 5t (0,0,0)”, same as claimed); and 
execute a travelling assistance processing for controlling at least a steering angle of said such that said vehicle moves along said target travelling route vehicle (See Para. [0028]-[0030], [0044],  “the steering angle operation amount  is set within the possible steering range by the automatic steering device 120, so that the predetermined turning path is advanced”, same as claimed. Additionally, see Para. [0011]-[0012], discloses “minimize the angle formed by the reference line in the front-rear direction of the vehicle from the center of the vehicle at the target parking position and support the movement along the path”, and/or see Para. [0013], “an automatic steering device that automatically changes the steering angle so that the vehicle moves on the route”);
wherein said control unit is configured to: 
obtain said target travelling route such that said vehicle is made to move backward to reach said target parking position  (See Para. [0008], [0012], “the support operation at the time of backward movement is performed to perform the backward and forward movements with a reliable turning operation to move backward and it is possible then to move to the target parking position”, and/or see Para. [0028], “The current position coordinates (x, y, θ) are obtained by converting to the coordinate position in the coordinate system of. Next, in step S203, the target parking is within the range that can be reached from the current position by one backward movement within the range of the steering angle and the steering angle operation amount that can be set by the automatic steering device 120 (within the possible steering range). Determine if a position exists. When it is determined that the route can be set, the process proceeds to step S204, Xset is set to 1, and then the process proceeds to step S205 for the optimum route from the current position to the target parking position and the route position”, hence obtain said target travelling route such that said vehicle is made to move backward to reach said target parking position) and said vehicle is made to move in a region on said target parking position side of a travelling boundary line, said travelling boundary line being a straight line which is in front of said vehicle located at said target parking position  (See Para. [0011]-[0012], discloses the general conditions of the claimed invention).
Nevertheless, Satonaka does not explicitly spell out, wherein said travelling boundary line is away from a reference position by a boundary distance, said reference position being a position at a front end and at a center in a lateral direction of said vehicle located at said target parking position, said boundary distance being a configurable value changed by a driver of said vehicle and stored in said control unit.
However, Fukushige teaches, wherein said travelling boundary line is away from a reference position by a boundary distance, said reference position being a position at a front end and at a center in a lateral direction of said vehicle located at said target parking position, said boundary distance being a configurable value changed by a driver of said vehicle  (See Abstract, Para. [0045]-[0052], discloses the general conditions of the claimed invention). and stored in said control unit (See Para. [0043], “Road type, road width, road geometry, whether forward progress is permitted, right-of-way relationships, whether passing is permitted (whether entering an adjacent lane is permitted), speed limit, and other information relating to roads is stored in association with respective identification information for each road link in the road information”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Satonaka  with the teaching of Fukushige to incorporate the feature in order to correct a position error of a drive-assisted vehicle.
The teaching of Satonaka as modified by the teaching of Fukushige does not explicitly teach, stored said boundary distance. 
However, Inagaki teaches, stored boundary distance (See Para. [0006], [0013], [0038], [0043], [0048], [0053], discloses “stored feature data corresponds to the boundary marking detected when the vehicle is located outside the parking lot or inside the parking lot”, and/or see Para. [0053], [0060], discloses “stored distance G1 between the boundary marking DL1 and the boundary marking DR1”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Satonaka  in view of the teaching of Fukushige and with the teaching of Inagaki to incorporate the feature in order to store the detected characteristic data of the boundary marking set and since the target position is determined based on the stored feature data, the target position can be determined more accurately.

Claim 2. the teaching of Satonaka as modified by the teaching of Fukushige and Inagaki teaches the parking assistance apparatus according to claim 1, wherein said control unit is configured to obtain said travelling boundary line such that said travelling boundary line is parallel to a longitudinal direction of said vehicle located at said present position (See Inagaki, Para. [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Satonaka  in view of the teaching of Fukushige and with the teaching of Inagaki to incorporate the feature in order to further improve conventional parking.

Claim 3. The teaching of Satonaka as modified by the teaching of Fukushige and Inagaki teaches the parking assistance apparatus according to claim 1, wherein said control unit is configured to: store a plurality of said target parking positions; and store said boundary distances corresponding to each of said target parking positions 1 (See Fukushige, Para. [0043], “The map data storage unit 34 is a storage unit for so-called digital map data in which latitude/longitude and map information are associated”. Inagaki discloses in Para. [0006], [0051], “a storage unit that stores the detected characteristic data of the boundary marking. A target position determining unit for determining a target position based on the marking and the stored feature data is provided” ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Satonaka  in view of the teaching of Fukushige and with the teaching of Inagaki to incorporate the feature in order to further improve conventional parking.

Claim 4. The teaching of Satonaka as modified by the teaching of Fukushige and Inagaki teaches the parking assistance apparatus according to claim 1, wherein said control unit is configured such that said boundary distance has been set to a maximum value in a range of values to which said boundary distance can be set if said boundary distance has not been changed by said driver (see Fukushige, Para. [0068]-[0069], discloses “selects a maximum value, and uses this value as a rightward direction distance to a road boundary”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Satonaka  with the teaching of Fukushige to incorporate the feature in order to correct a position error of a drive-assisted vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (CN 209397968), discloses “Warehousing vehicle parking system and parking lot”;


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664